


Exhibit 10.6
AWARD AGREEMENT
(Under the Kaman Corporation
2013 Management Incentive Plan)
THIS AWARD AGREEMENT (this “Agreement”) is made and entered into as of the __
day of April, 20__, by and between KAMAN CORPORATION, a Connecticut corporation
with its principal office in Bloomfield, Connecticut (the “Company”), and
___________________ (the “Participant”).
Recitals:
A.    The Participant currently serves as Non-Employee Director of the Company
and, as such, is eligible to receive benefits under the Kaman Corporation 2013
Management Incentive Plan (the “Plan”).
B.    This Agreement sets forth the terms and conditions of an equity-based
Award granted to the Participant under Section 10 of the Plan.
C.    All capitalized terms used but not otherwise defined in this Agreement
shall have the meanings ascribed to them in the Plan.
NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained, the parties hereto hereby agree as follows:
1.Grant of Equity-Based Award.
(a)Subject to the terms and conditions of this Agreement, the Participant is
hereby granted an equity-based Award (the “Award”) of ____________________
(_____) shares (the “Shares”) of the Common stock, par value $1.00 per share
(“Common Stock”), of the Company pursuant to Section 10 of the Plan. The Shares
shall be transferred to the Participant as additional compensation for services
rendered to the Company. The Shares are not subject to any restrictions or risk
of forfeiture.
(b)Promptly following the execution and delivery of this Agreement by the
Participant, the Shares shall be issued in uncertificated form and recorded on
the shareholder records maintained by the Transfer Agent and Registrar of the
Company’s Common Stock (the “Transfer Agent”).
(c)Effective upon the date of issuance to the Participant of the Shares
registered in the Participant’s name, the Participant will be a holder of record
of the Shares and will have, subject to the terms and conditions of this
Agreement, all rights of a shareholder with respect to such Shares including the
right to vote such shares at any meeting of shareholders of the Company at which
such Shares are entitled to vote and the right to receive all distributions of
any kind paid with respect to such Shares.


2.Taxes. The Participant shall bear all expense of, and be solely responsible
for, all federal, state local or foreign taxes due with respect to the issuance
of the Shares.


3.Interpretation. This Agreement shall at all times be interpreted, administered
and applied in a manner consistent with the provisions of the Plan. In the event
of any inconsistency between the terms of this Agreement and the terms of the
Plan, the terms of the Plan shall control and the Plan is incorporated herein by
reference.






--------------------------------------------------------------------------------




4.Amendment; Modification; Waiver. No provision of this Agreement may be
amended, modified or waived unless such amendment, modification or waiver shall
be authorized by the Committee and shall be agreed to in writing by the
Participant.


5.Complete Agreement. This Agreement contains the entire Agreement of the
parties relating to the subject matter of this Agreement and supersedes any
prior agreements or understandings with respect thereto.


6.Agreement Binding. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns and the Participant, his or
her heirs, devisees and legal representatives.


7.Legal Representative. In the event of the Participant’s death or a judicial
determination of his or her incompetence, reference in this Agreement to the
Participant shall be deemed to refer to his or her legal representative, heirs
or devisees, as the case may be.


8.Business Day. If any event provided for in this Agreement is scheduled to take
place on a day on which the Company’s corporate offices are not open for
business, such event shall take place on the next succeeding day on which the
Company’s corporate offices are open for business.


9.Titles. The titles to sections or paragraphs of this Agreement are intended
solely for convenience and no provision of this Agreement is to be construed by
reference to the title of any section or paragraph.


10.Consent to Transfer of Data. By executing this Agreement, the Participant
hereby consents to the transfer of the Participant’s personal data in connection
with, or as necessary or appropriate for, the administration of the Award and
the Plan under which it is issued.


11.Notices.
(a)Any notice to the Company pursuant to any provision of this Agreement will be
deemed to have been delivered when delivered in person to the President or
Secretary of the Company, when deposited in the United States mail, addressed to
the President or Secretary of the Company, at the Company’s corporate offices,
when delivered to the President or Secretary of the Company by electronic mail,
or when delivered to such other address as the Company may from time to time
designate in writing.
(b)Any notice to the Participant pursuant to any provision of this Agreement
will be deemed to have been delivered when delivered to the Participant in
person, when deposited in the United States mail, addressed to the Participant
at the address on the shareholder records of the Company, when delivered to the
Participant by electronic mail, or when delivered to such other address as the
Participant may from time to time designate in writing.


12.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.


13.Electronic Delivery. In lieu of receiving documents in paper format, the
Participant agrees, to the fullest extent permitted by law, to accept electronic
delivery of any documents that the Company may be required to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award




--------------------------------------------------------------------------------




notifications and agreements, account statements, annual and quarterly reports,
and all other agreements, forms and communications) in connection with this and
any other prior or future incentive award or program made or offered by the
Company or its predecessors or successors. Electronic delivery of a document to
the Participant may be via a Company e-mail system or by reference to a location
on a Company intranet site to which the Participant has access.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.


PARTICIPANT                        KAMAN CORPORATION




By:                        
[Name of Director]                        [Name]
[Title]






